 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NORBERT M. PAYTON,                                No. 2:19-CV-0426-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NATHAN M. ANDERSON, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is Plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                  I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff names the following as defendants: (1) Nathan M. Anderson, correctional

 9   officer; (2) Marcellina Perry, registered nurse; and (3) Whitney Taylor, licensed vocational nurse.

10   The allegations outlined in the complaint, which relate to plaintiff’s confinement while a pretrial

11   detainee, may be summarized as follows:

12                  On January 24, 2019, Defendant Nathan Anderson refused to serve Plaintiff's

13   preapproved religious diet for his morning meal. In response, Plaintiff stuck his arm through the

14   food port and asked to be fed or speak with the unit supervisor. Plaintiff did not make threatening

15   comments or gestures. Defendant Anderson forcefully shut the metal food port door on

16   Plaintiff’s arm and pressed his weight against the flap attempting to break Plaintiff’s arm.

17   Defendant did this for several minutes before giving up and notifying a supervisor. Plaintiff

18   suffered a one-centimeter cut, swelling, and bruising from the incident. See ECF No. 1, p. 3.

19                  Plaintiff requested medical attention for his injuries. Defendants Marcellina Perry

20   and Whitney Taylor arrived, gave Plaintiff a bandage, and told him how to treat himself.
21   Defendants said they could see nothing wrong and thought Plaintiff was fine. Refusing to

22   provide a more thorough examination, they instructed Plaintiff "to put in a sick call slip like

23   everyone else" if he desired further attention. ECF No. 1, p. 2. As a result, Plaintiff was unable

24   to sleep or lie down for several hours because of the pain.

25                  Plaintiff has alleged the following claims: (1) Defendant Anderson used excessive

26   force to slam his arm in the food slot; and (2) Defendants Perry and Taylor failed to provide
27   adequate medical care for Plaintiff’s injuries.

28   ///
                                                        2
 1                                            II. DISCUSSION

 2          A.       Excessive Force

 3                  Pretrial detainees are afforded greater protection under the constitution than

 4   prisoners. Stone v. City of San Francisco, 968 F.2d 850, 857 n.10 (9th Cir. 1992). A pretrial

 5   detainee’s right to be free from excessive force comes from the Due Process Clause of the

 6   Fourteenth Amendment and not the Eighth Amendment. Kingsley v. Hendrickson, 135 S. Ct.

 7   2466, 2473 (2015). Unless the plaintiff demonstrates that the defendant intended to punish the

 8   inmate, conditions or restrictions that are reasonably related to legitimate penological objectives

 9   do not violate pretrial detainees’ right to be free from punishment. See Block v. Rutherford, 468

10   U.S. 576, 584 (1984). Pretrial detainees must show that the defendant purposely or knowingly

11   used objectively unreasonable force. Kingsley, 135 S. Ct. at 2473.

12                  Here, Plaintiff alleges a cognizable Fourteenth Amendment claim against

13   Defendant Anderson. The length of time that Defendant Anderson held the food port door closed

14   on Plaintiff's arm sufficiently demonstrates Defendant Anderson's purposeful use of force. The

15   force was not only purposeful, but also unreasonable because Plaintiff was only asking to be fed

16   his preapproved meal. Thus, Plaintiff’s claim is sufficient for service.

17          B.      Medical Care

18                  The Ninth Circuit held that pretrial detainees’ claims arise under the Due Process

19   Clause of the Fourteenth Amendment, but the Eighth Amendment provides a minimum standard

20   of medical care. Johnson v. Meltzer, 134 F.3d 1393, 1398 (9th Cir. 1998). A prison official
21   violates the Eighth Amendment only when two requirements are met: (1) objectively, the

22   official’s act or omission must be so serious such that it results in the denial of the minimal

23   civilized measure of life’s necessities; and (2) subjectively, the prison official must have acted

24   unnecessarily and wantonly for the purpose of inflicting harm. Farmer v. Brennan, 511 U.S. 825,

25   834 (1994). Thus, to violate the Eighth Amendment, a prison official must have a "sufficiently

26   culpable mind." See id.
27   ///

28   ///
                                                        3
 1                   Deliberate indifference to a prisoner’s serious illness or injury, or risks of serious

 2   injury or illness, gives rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. 97,

 3   105 (1976); see also Farmer, 511 U.S. at 837. An injury or illness is sufficiently serious if the

 4   failure to treat a prisoner’s condition could result in further significant injury or the ". . .

 5   unnecessary and wanton infliction of pain." McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.

 6   1992); see also Doty v. County of Lassen, 37 F.3d 540, 546 (9th Cir. 1994). Factors indicating

 7   seriousness are: (1) whether a reasonable doctor would think that the condition is worthy of

 8   comment; (2) whether the condition significantly impacts the prisoner’s daily activities; and (3)

 9   whether the condition is chronic and accompanied by substantial pain. See Lopez v. Smith, 203

10   F.3d 1122, 1131-32 (9th Cir. 2000) (en banc).

11                   The requirement of deliberate indifference is less stringent in medical needs cases

12   than in other Eighth Amendment contexts because the responsibility to provide inmates with

13   medical care does not generally conflict with competing penological concerns. See McGuckin,

14   974 F.2d at 1060. Thus, deference need not be given to the judgment of prison officials as to

15   decisions concerning medical needs. See Hunt v. Dental Dep’t, 865 F.2d 198, 200 (9th Cir.

16   1989). The complete denial of medical attention may constitute deliberate indifference. See

17   Toussaint v. McCarthy, 801 F.2d 1080, 1111 (9th Cir. 1986). Delay in providing medical

18   treatment, or interference with medical treatment, may also constitute deliberate indifference. See

19   Lopez, 203 F.3d at 1131. Where delay is alleged, however, the prisoner must also demonstrate

20   that the delay led to further injury. See McGuckin, 974 F.2d at 1060.
21                   Negligence in diagnosing or treating a medical condition does not, however, give

22   rise to a claim under the Eighth Amendment. See Estelle, 429 U.S. at 106. Moreover, a

23   difference of opinion between the prisoner and medical providers concerning the appropriate

24   course of treatment does not give rise to an Eighth Amendment claim. See Jackson v. McIntosh,

25   90 F.3d 330, 332 (9th Cir. 1996).

26   ///
27   ///

28   ///
                                                           4
 1                  The Ninth Circuit has further held that a pretrial detainee's claim of inadequate

 2   medical care should be evaluated using an objective deliberate indifference standard. See Gordon

 3   v. Cty. of Orange, 888 F.3d 1118, 1124-25 (2018). Therefore, pretrial detainees must

 4   demonstrate the defendant objectively knew of and disregarded a serious injury or risk of serious

 5   injury.

 6                  Here Plaintiff fails to state a cognizable claim against Defendants Perry and

 7   Taylor. His allegations do not establish that Defendants knew of or disregarded a risk of serious

 8   injury to Plaintiff. Instead, the facts suggest otherwise since they "could see nothing wrong" with

 9   him. ECF No. 1, p. 2. This court also notes the supplemental materials provided by Plaintiff

10   show Defendants had a limited ability to assess Plaintiff because of his “uncooperative behavior.”

11   ECF No. 1, p. 11. Plaintiff’s exhibits allege that Defendants advised Plaintiff of a treatment plan,

12   but Plaintiff refused to follow it. See id. These allegations suggest Plaintiff's course of treatment

13   was limited, in part, by his own behavior, rather than any deliberate indifference by Defendants.

14   Therefore, the complaint does not demonstrate deliberate indifference.

15                   Even if Plaintiff had sufficiently alleged deliberate indifference, his claim still

16   fails to demonstrate a serious injury. The complaint alleges that Defendant Anderson’s actions

17   left Plaintiff with a one centimeter cut and bruising. Although these injuries prevented Plaintiff

18   from sleeping or lying down for several hours, the complaint fails to establish that Defendants’

19   actions caused him further significant injury or the unnecessary and wanton infliction of pain.

20                  Thus, Plaintiff fails to state a cognizable claim against Defendants Perry and
21   Taylor for violating his Fourteenth Amendment rights. Plaintiff will be given leave to amend.

22   His amended complaint must demonstrate that Defendants knew of and disregarded Plaintiff’s

23   medical needs. Plaintiff must also allege that he was at risk or did suffer from a serious injury

24   that amounts to more than a few hours of discomfort.

25   ///

26   ///
27   ///

28   ///
                                                        5
 1

 2                                          III. CONCLUSION

 3                  Because it is possible that the deficiencies identified in this order may be cured by

 4   amending the complaint, Plaintiff is entitled to leave to amend. See Lopez v. Smith, 203 F.3d

 5   1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is informed that, as a general rule, an

 6   amended complaint supersedes the original complaint. See Ferdik v. Bonzelet, 963 F.2d 1258,

 7   1262 (9th Cir. 1992). Therefore, if Plaintiff amends the complaint, the court cannot refer to the

 8   prior pleading in order to make Plaintiff's amended complaint complete. See Local Rule 220. An

 9   amended complaint must be complete in itself without reference to any prior pleading. See id.

10                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

11   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

12   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

13   each named defendant is involved, and must set forth some affirmative link or connection

14   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

15   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

16                  Because the complaint appears to otherwise state cognizable claims, if no amended

17   complaint is filed within the time allowed therefor, the court will issue findings and

18   recommendations that the claims identified herein as defective be dismissed, as well as such

19   further orders as are necessary for service of process as to the cognizable claims.

20                  Accordingly, IT IS HEREBY ORDERED that Plaintiff may file a first amended
21   complaint within 30 days of the date of service of this order.

22

23

24   Dated: June 10, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       6
